PER CURIAM.
Appellant pled guilty to aggravated battery on a police officer with a deadly weapon and carjacking. On this appeal, he claims that the trial court erred in accepting his plea due to the potential defenses appellant raised during the plea colloquy.
This court is without jurisdiction to review this issue on a direct appeal from a guilty plea, where appellant has not moved to withdraw his plea in the trial court. § 924.06(3), Fla. Stat. (1995); Fla. R.App. P. 9.140(b)(1); Nettles v. State, 673 So.2d 547 (Fla. 4th DCA 1996). Appellant has never moved to withdraw his plea in this case. His pro se motion to mitigate sentence does not indicate a desire to withdraw his guilty plea.
We dismiss this appeal without prejudice to appellant to seek the withdrawal of his plea in the trial court or to file a motion for post-conviction relief.
KLEIN and GROSS, JJ., and GERSTEN, Associate Judge, concur.